DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13, 15-17, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10, 12-13, 17 of U.S. Patent No.11,255,982 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations claimed in claims 1-13, 15-17, 19-20 of the present application are already recited in claims 1-6, 10, 12-13, 17 of U.S. Patent No.11,255,982 B2.

17/647,787 (Present Application)
11,255,982 B2
Claim 1
A radiation detection apparatus comprising: a scintillator to emit scintillating light in response to absorbing radiation; at least one silicon photomultiplier (SiPM) to generate an electronic pulse in response to receiving the scintillating light; 

a reflector surrounding the at least one SiPM;
 and a wiring board, wherein both the reflector and the at least one SiPM are on a same surface of the wiring board.


Claim 2
the apparatus has a delta pulse height resolution between 0.6% and 1.9%.
Claim 1
 A radiation detection apparatus comprising: a scintillator to emit scintillating light in response to absorbing radiation; a photosensor to generate an electronic pulse in response to receiving the scintillating light, wherein the photosensor is on a first plane, and wherein the photosensor is an SiPM comprising a quenching resistor; and a reflector adjacent a periphery of the photosensor, 
wherein the reflector surrounds the photosensor, wherein the reflector is on the first plane, and wherein 


the apparatus has a delta pulse height resolution between 0.1% and 1.9%.
Claim 3
a housing that contains the scintillator, the at least one SiPM, and the reflector.
Claim 2
a housing that contains the scintillator, the photosensor, and the reflector.
Claim 4
the SiPM has a surface area that is less than 70% of a surface area of the scintillator.
Claim 10
A radiation detection apparatus comprising: a scintillator to emit scintillating light in response to absorbing radiation; a photosensor to generate an electronic pulse in response to receiving the scintillating light, wherein the photosensor has a surface area that is less than 70% of the scintillator and wherein the photosensor is on a first plane; a reflector adjacent a periphery of the photosensor, wherein the reflector is on the first plane, and wherein the reflector covers at least 30% of a surface area of a wiring board, wherein the pulse height resolution is less than 7.5% for a Cs-137 isotope 662 keV.
Claim 5
the surface area of the SiPM is at least 1% of the surface area of the scintillator.
Claim 10
A radiation detection apparatus comprising: a scintillator to emit scintillating light in response to absorbing radiation; a photosensor to generate an electronic pulse in response to receiving the scintillating light, wherein the photosensor has a surface area that is less than 70% of the scintillator and wherein the photosensor is on a first plane; a reflector adjacent a periphery of the photosensor, wherein the reflector is on the first plane, and wherein the reflector covers at least 30% of a surface area of a wiring board, wherein the pulse height resolution is less than 7.5% for a Cs-137 isotope 662 keV.
Claim 6
the reflector covers at least 1% of a surface area of the wiring board.

Claim 3
the reflector is placed on the wiring board, wherein the photosensor is coupled to a wiring board, and wherein the reflector covers at least 50% of a surface area of the wiring board.

Claim 7
the reflector covers at least 50% of a surface area of the wiring board.
Claim 3
the reflector is placed on the wiring board, wherein the photosensor is coupled to a wiring board, and wherein the reflector covers at least 50% of a surface area of the wiring board.
Claim 8
the apparatus has a pulse height resolution that is less than 7.1% for a Cs-137 isotope 662 keV.
Claim 10
A radiation detection apparatus comprising: a scintillator to emit scintillating light in response to absorbing radiation; a photosensor to generate an electronic pulse in response to receiving the scintillating light, wherein the photosensor has a surface area that is less than 70% of the scintillator and wherein the photosensor is on a first plane; a reflector adjacent a periphery of the photosensor, wherein the reflector is on the first plane, and wherein the reflector covers at least 30% of a surface area of a wiring board, wherein the pulse height resolution is less than 7.5% for a Cs-137 isotope 662 keV.
Claim 9
the scintillator includes a material comprising lanthanum bromide.
Claim 4
the scintillator comprises a material of lanthanum bromide.
Claim 10
apparatus has a delta pulse height resolution between 0.6% to 1.0%.
Claim 5
the apparatus has a delta pulse height resolution between 0.1% to 1.0%.
Claim 11
A radiation detection apparatus comprising: a scintillator to emit scintillating light in response to absorbing radiation; at least one silicon photomultiplier (SiPM) to generate an electronic pulse in response to receiving the scintillating light; a reflector surrounding the at least one SiPM; and a wiring board, wherein the reflector covers at least 30% of a surface area of the wiring board.
Claim 12
the pulse height resolution is less than 7.3% for a Cs-137 isotope 662 keV.
Claim 13
the at least one SiPM has a surface area that between 1% and 95% of the scintillator.
Claim 15
the reflector surrounds the at least one SiPM on all sides.

Claim 10
A radiation detection apparatus comprising: a scintillator to emit scintillating light in response to absorbing radiation; a photosensor to generate an electronic pulse in response to receiving the scintillating light, wherein the photosensor has a surface area that is less than 70% of the scintillator and wherein the photosensor is on a first plane; a reflector adjacent a periphery of the photosensor, wherein the reflector is on the first plane, and wherein the reflector covers at least 30% of a surface area of a wiring board, wherein the pulse height resolution is less than 7.5% for a Cs-137 isotope 662 keV.
Claim 12
the photosensor comprises at least one silicon photomultiplier (SiPM).

Claim 16
the at least one SiPM comprises more than one SiPM arranged in an array.
Claim 12
the photosensor comprises at least one silicon photomultiplier (SiPM).

Claim 17
the scintillator comprises a material selected from the group consisting of NaI(Tl), CsI(Tl), CsI(Na), LaBr3, CLLB, LYSO, LSO, CdWOa,, CeBr3, Strontium Iodide, BGO, and CaF2(Eu).
Claim 6
the scintillator comprises a material of NaI(Tl).
Claim 19
A method of using radiation detection apparatus comprising: providing housing containing a scintillator, at least one silicon photomultiplier (SiPM), a wiring board, and a reflector, wherein: the scintillator is configured to emit scintillating light in response to absorbing radiation; the at least one SiPM is configured to generate an electronic pulse in response to receiving the scintillating light; the reflector is configured to direct the scintillating light to the at least one SiPM; both the reflector and the at least one SiPM are on the wiring board; and producing a pulse height resolution of less than 7.4% for a Cs-137 isotope 662 keV.
Claim 17
A method of using radiation detection apparatus comprising: providing housing containing a scintillator, a photosensor, and a reflector on the same plane as and surrounding the photosensor, wherein: the scintillator is configured to emit scintillating light in response to absorbing radiation; the photosensor is configured to generate an electronic pulse in response to receiving the scintillating light; the reflector is configured to direct the scintillating light to the photosensor; and producing a pulse height resolution of less than 7.5% for a Cs-137 isotope 662 keV.
Claim 20
the wiring board has a surface area and wherein any of the surface area of the wiring board not covered by the at least one SiPM is covered by the reflector.
Claim 13
the reflector covers at least 95% of a surface area of the wiring


Claims 14 & 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,255,982 B2 in view of Cao (US 2018/0372891 A1; pub. Dec. 27, 2018).
Regarding claim 14, McLaughlin II does not claim: the reflector has a reflection coefficient of between 80%-99% as measured at 440nm.
In a similar field of endeavor, Cao discloses: the reflector has a reflection coefficient of between 80%-99% as measured at 440nm (para. [0122] the para. teaches the same type of reflector as recited in claim 18, and since this is a behavior of the reflector, therefore similar reflectors should behave similarly) motivated by the benefits for increased output power (Cao para. [0122]).
In light of the benefits for increased power as taught by Cao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reflector of Cao in the detector of McLaughlin II
Regarding claim 18, McLaughlin II does not claim: the reflector comprises a material selected from the group consisting of fluoropolymer of tetrafluoroethylene, teflon-like material, meilex, and mylar tape. 
In a similar field of endeavor, Cao discloses: the reflector comprises a material selected from the group consisting of fluoropolymer of tetrafluoroethylene, teflon-like material, meilex, and mylar tape (para. [0122]) motivated by the benefits for increased output power (Cao para. [0122]).
In light of the benefits for increased power as taught by Cao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reflector of Cao in the detector of McLaughlin II

Allowable Subject Matter
Claims 1-20 would be allowable when the Double Patenting rejection is overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon – Fri. 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884